Title: To James Madison from Volney, 12 [September] 1797
From: Volney, Constantin François Chasseboeuf, Comte de
To: Madison, James


Fredericksbourg, Mardi 12. [September 1797] à Midi
J’ai L’honneur de présenter à Mr Madison mes remerciemens: je Suis arrivé ce Matin à 9½ h ayant couché chez getwood: Samuel se trouve en etat de repartir de suite pour retourner Coucher au Même lieu, en sorte que j’espère qu’il Sera demain rendu pour diner—je prie Mr Madison de présenter Mes complimens a Sa famille, et d’agreer mes très humbles civilités
C Volney.
N. b. la lettre de Mlle Baynton a été remise à Mr Blair par Moïmême.
 
Translation
Fredericksburg, Tuesday, 12 [September 1797], at noon
I have the honor of presenting my thanks to Mr. Madison. I arrived this morning at 9:30 having passed the night at Gatewood’s. Samuel is ready to return immediately in order to pass the night in the same place, so that I hope he will be back tomorrow in time for dinner. I pray Mr. Madison to present my compliments to his family and to accept my humble regards.
C. Volney
N. B. Miss Baynton’s letter was given to Mr. Blair by me personally.
 